DETAILED ACTION
1.	Claims 1-10 and 12-20 have been presented for examination.
	Claim 11 has been cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Following Applicants amendments and arguments the previously presented 101, 112 and prior art rejections are WITHDRAWN.
The following is an examiner’s statement of reasons for allowance: claims 1-10 and 12-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 1 and similarly recited in claims 14 and 18:
receiving spatially located geophysical data of a geologic region as acquired by one or more sensors, wherein the geophysical data comprise seismic data indicative of structural features of the geologic region; defining a system of equations using a multi-dimensional implicit function within a multi-dimensional space that represents the geologic region, a smoothness constraint and a weighted curvature minimization (WCM) criterion at a plurality of spatially located points based on the spatially located geophysical data, wherein curvature minimization depends on WCM weighting; solving the system of equations to output multi-dimensional implicit function values within the multi-dimensional space that represents the geologic region; generating a structural model of the geologic region based at least in part on the multi-dimensional implicit function values, wherein at least some of the multi- dimensional implicit function values represent structural, stratigraphic layers of the geologic region.
The Examiner notes, in view of Applicants arguments, that Laurent, Gautier. "Iterative thickness regularization of stratigraphic layers in discrete implicit modeling." Mathematical Geosciences 48.7 (2016): 811-833, hereafter Laurent in view of Jing, further in view of Khataniar fails to explicitly disclose or suggest the combination of limitations specified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA


July 30, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128